DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 13-14 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over van Glabbeek et al [Glabbeek] PGPUB 2012/0131766 in view of Balakrishnan et al [Balakrishnan] PGPUB 2004/0148135.
Referring to claim 11, Glabbeek teaches the manufacturing line monitoring device comprising: 
a receiving unit that receives defect data, the defect data being output by a testing device and indicating a defect type and the number or size of defects represented by the defect type, the testing device inspecting a defect on a workpiece manufactured in the production line [0049].
a defect determining unit that determines whether the number or size of defects indicated by the defect data is greater than a predetermined defect threshold value [0049].
a notifying unit that sends a defect abnormality notification to the client terminal in a case where the defect determining unit determines that the number or size of defects 
While Glabbeek teaches the invention substantially as claimed above Glabbeek further teaches that alerting the user to the defects allows them to go and check certain operating conditions associated with the defect like ensuring a heat profile of a furnace matches its intended specification or checking a melt temperature [0059, 0065, 0071].  This though does not explicitly teach to further include a sensor for detecting at least one of a temperature, vibration or illuminance of a manufacturing device and to notify a user that a manufacturing device is malfunctioning if the detected temperature, vibration or illuminance exceeds a threshold value.  Balakrishnan teaches using sensors and monitoring temperatures of manufacturing devices and notifying users when a temperature has risen too high (interpreted as outside threshold value) [0004, 0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Glabbeek to include the teachings of Balakrishnan because doing so would provide useful information for the user to notify them that a temperature of a manufacturing device is abnormal instead of presumably requiring the user to manually check themselves thus reducing the time and effort required for the user to diagnose the problem.
Referring to claims 13-14, these are rejected on the same basis as set forth hereinabove.  Glabbeek and Balakrishnan teach the device and therefore teach the method and program performing the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        4/2/21